PER CURIAM
The State of Missouri appeals from the trial court's judgment sustaining Sherrie Runge's Motion to Dismiss the State's Felony Complaint, which charged Defendant *61with receiving stolen property in violation of Section 570.080, RSMo 20001 , based on the expiration of the statute of limitations. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

Section 570.080 has since been repealed, effective January 1, 2017.